Exhibit 10.1

BROADRIDGE FINANCIAL SOLUTIONS, INC.

OFFICER SEVERANCE PLAN

Broadridge Financial Solutions, Inc., a Delaware corporation (the “Company”),
has adopted this Broadridge Financial Solutions, Inc. Officer Severance Plan
(the “Plan”), first effective as of September 16, 2011 (the “Effective Date”),
and as may be amended by the Board of Directors of the Company (the “Board”) in
accordance with Section VII.B below.

I. Purpose

The Plan is maintained for the purpose of providing severance payments for a
select group of officers of the Company and its subsidiaries covered by this
Plan whose employment is terminated under the circumstances set forth in this
Plan.

II. Term

The Plan shall be effective as of the Effective Date and continue until
terminated by the Board with 6 months’ advance notice to Eligible Employees in
accordance with Section VII below.

III. Eligibility

The employees eligible to participate in this Plan at any time (together, the
“Eligible Employees”) shall be comprised of each employee of the Company or its
subsidiaries who has been designated by the Board as a corporate officer of the
Company in Pay Grade “EX.CO” or above; provided that if an employee has an
agreement with the Company or one of its subsidiaries that is in effect and that
provides for payment of severance in connection with any termination of
employment, the employee will not be an Eligible Employee during the period of
effectiveness of that agreement.

IV. Severance

Subject to Section IV.D below, an Eligible Employee shall be entitled to receive
the benefits described in this Section IV if his or her employment is terminated
by the Company or one of its subsidiaries without “Cause” (a “Covered
Termination”). For purposes of this Plan, “Cause” shall mean: (1) the Eligible
Employee is convicted of, or pleads nolo contendere to, a felony; (2) willful
misconduct by the Eligible Employee resulting in material harm to the Company;
(3) the Eligible Employee commits an act constituting fraud, embezzlement,
theft, or dishonesty against the Company or a subsidiary resulting in material
harm to the Company; (4) continuing failure by the Eligible Employee to perform
his or her duties after written notice thereof from the Company or a subsidiary;
or (5) material breach the Eligible Employee of any term of any confidentiality,
non-solicitation and/or non-competition agreements with the Company or a
subsidiary.



--------------------------------------------------------------------------------

A. Accrued Wages and Expense Reimbursements

If an Eligible Employee experiences a Covered Termination, the Eligible Employee
shall receive: (1) the Eligible Employee’s accrued but unpaid wages and accrued
but unused time off due through the date of termination in accordance with the
Company’s normal payroll practices, (2) any annual bonus that is earned by the
Eligible Employee but unpaid for the fiscal year prior to the year of
termination, to be paid in accordance with the terms of the Company’s annual
bonus plan, and (3) reimbursement for any unreimbursed business expenses
properly incurred by the Eligible Employee prior to the date of termination in
accordance with Company policy (and for which the Eligible Employee has
submitted proper documentation as may be required by the Company).

B. Severance Payments

If an Eligible Employee experiences a Covered Termination, the Eligible Employee
shall, subject to the conditions set forth in Section IV. D below, be entitled
to severance payments as follows:

(1) continued payment of the Eligible Employee’s base salary (as of the date of
termination) for 18 months (or, solely in the case of the Chief Executive
Officer (“CEO”)of the Company, for 24 months) following the date of termination
(as applicable, the “Severance Period”), and such severance amount shall be
paid, subject to Section XI.H below, during the applicable Severance Period in
substantially equal installments (each, a “Severance Installment”) in accordance
with the Company’s normal payroll practices; provided, however, that the
Eligible Employee shall not receive any such Severance Installment until the
first scheduled payroll date that occurs sixty days or more following the date
of termination (the “First Payment Date”) and, on the First Payment Date, the
Company shall pay the Eligible Employee an amount equal to the sum of the
Severance Installments that would have been payable in respect of the period
preceding the First Payment Date but for the delay imposed by this proviso; and

(2) payment of a prorated (based on the period during the Company’s fiscal year
prior to the Eligible Employee’s date of termination) annual bonus for the
fiscal year in which the Covered Termination occurs, as determined by the
Compensation Committee of the Board (the “Compensation Committee”) based on
actual financial performance of the Company for the fiscal year (and any portion
of the annual bonus which is to be paid based on personal performance of the
Eligible Employee for the fiscal year will be scored (and paid) at the same
level as the achievement of the relevant financial performance metrics of the
Company for the fiscal year), such amount to be paid at the time annual bonuses
are normally paid for such fiscal year in accordance with the terms of the
Company’s annual bonus plan; provided, however, that, solely in the case of the
CEO of the Company, such annual bonus shall not be prorated.

 

-2-



--------------------------------------------------------------------------------

C. Equity Awards

If an Eligible Employee experiences a Covered Termination, such Eligible
Employee’s stock options, restricted stock, restricted stock units and other
equity-based compensation awards shall be governed by the terms and conditions
of the applicable plan and award agreements. Unless otherwise determined by the
Compensation Committee, awards granted after the Effective Date will provide as
follows: (i) stock options will provide for continued vesting through the
Severance Period; (ii) time-based restricted stock and restricted stock units
will provide for continued vesting through the Severance Period; and
(iii) performance-based restricted stock and restricted stock units will provide
for continued vesting through the Severance Period with pay out of any vested
awards on the original vesting date, and, in the case of a Covered Termination
that occurs prior to the end of the performance period, the portion of the award
that vests will be determined based on actual performance for the entire
performance period and by prorating to reflect the portion of the performance
period worked.

D. Conditions to Severance

Payment of the amounts described in Section IV.B above (collectively referred to
as “Severance”) is conditioned on (i) the Eligible Employee’s execution and
delivery within 50 days after the date of termination (and nonrevocation within
any statutory revocation period) of a Release and Restrictive Covenant Agreement
in the form attached to this Plan as Exhibit A, as such Release and Restrictive
Covenant Agreement may be modified by the Compensation Committee, and (ii) the
Eligible Employee’s compliance with the terms of the Release and Restrictive
Covenant Agreement. Notwithstanding anything to the contrary in this Plan, if at
any time (a) the Eligible Employee breaches any of the provisions of the Release
and Restrictive Covenant Agreement or (b) the Plan Administrator (as defined
below) determines that grounds existed, on or prior to the date of termination
of the Eligible Employee’s employment with the Company, including prior to the
Effective Date, for the Company to terminate the Eligible Employee’s employment
for Cause: (1) no further payments shall be due under Section IV.B; and (2) the
Eligible Employee shall be obligated to repay to the Company, immediately and in
a cash lump sum, the amount of any Severance previously received by the Eligible
Employee (which shall, for the avoidance of doubt, be calculated on a pre-tax
basis); provided that the Eligible Employee shall in all events be entitled to
receive accrued wages and expense reimbursement as set forth in Section IV.A
above.

E. Other Employee Benefits

All other benefits under employee pension plans and welfare plans of the
Company, if any, due to the Eligible Employee following the date of termination
shall be determined in accordance with the terms and conditions of the employee
benefit plans of the Company as applicable. This Plan is not intended to, and
shall not, result in any duplication of payments or benefits payable or provided
by the Company to any Eligible Employee.

 

-3-



--------------------------------------------------------------------------------

V. No Mitigation

In order for an Eligible Employee to receive the Severance described in this
Plan, the Eligible Employee shall be under no obligation to seek other
employment or otherwise mitigate the obligations of the Company under this Plan
and there shall be no offset against any amounts due under this Plan on account
of any remuneration attributable to any subsequent employment that the Eligible
Employee may obtain.

VI. Plan Administration

A. Compensation Committee

The Plan shall be interpreted, administered and operated by the Compensation
Committee, which shall have the complete authority, in its sole discretion,
subject to the express provisions of this Plan, to interpret this Plan, adopt
any rules and regulations for carrying out this Plan as may be appropriate and
decide any and all matters and make any and all determinations arising under or
otherwise necessary or advisable for the administration of this Plan. All
interpretations and decisions by the Compensation Committee shall be final,
conclusive and binding on all parties affected thereby. Notwithstanding the
foregoing, the Compensation Committee shall have the right to delegate to any
individual member of the Compensation Committee or to any executive of the
Company any of the Compensation Committee’s authority under this Plan; provided,
that no person shall act as Plan Administrator in any matter directly relating
to his or her eligibility or amount of Severance under this Plan. The
Compensation Committee and/or the member of the Compensation Committee or the
executive of the Company, or one of its subsidiaries delegated any authority
under this Plan shall be referred to in this Plan as the “Plan Administrator.”

B. Expenses and Liabilities

All expenses and liabilities that the Plan Administrator incur in connection
with the administration of this Plan shall be borne by the Company. The Plan
Administrator may employ attorneys, consultants, accountants, appraisers,
brokers or other persons in connection with such administration, and the Plan
Administrator, the Company and the Company’s officers and directors shall be
entitled to rely upon the advice, opinions or valuations of any such persons. No
member of the Compensation Committee or any executive delegated by the
Compensation Committee as Plan Administrator shall be personally liable for any
action, determination or interpretation made in good faith with respect to this
Plan, and all members of the Compensation Committee and any executive delegated
by the Compensation Committee as the Plan Administrator shall be fully protected
by the Company in respect of any such action, determination or interpretation to
the extent permitted by the Company’s charter, its bylaws and applicable law.

 

-4-



--------------------------------------------------------------------------------

VII. Termination and Amendment

A. Termination

The Board may terminate this Plan in accordance with Section II of this Plan,
provided that no termination shall adversely affect the payments or benefits to
which any Eligible Employee has become entitled by virtue of a Covered
Termination occurring before the time of termination of this Plan. Any notice of
termination shall be given at least 6 months prior to the effective date of such
termination and shall be in accordance with Section VII.C below.

B. Amendment

The Board may amend this Plan in any manner, provided that, in the event an
amendment is determined by the Board to be, in the aggregate, material and
adverse to an Eligible Employee (taking into account any aspects of such
amendments that are beneficial to the Eligible Employee), the Board shall
provide 6 months’ advance notice to such Eligible Employee in accordance with
Section VII.C below. In addition, the Board may, at any time, amend this Plan in
any manner it determines in good faith is necessary or appropriate (1) to comply
with applicable law or (2) to comply with Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”). Any notice of amendment shall be in
accordance with Section VII.C below.

C. Notice of Termination or Amendment

The Board shall be deemed to have provided any notice required by this Section
VII if the Board, or the Compensation Committee at the direction of the Board
makes a reasonable, good faith effort to email or otherwise contact all Eligible
Employees. For the avoidance of doubt, notice shall be deemed to have been
validly delivered to every Eligible Employee notwithstanding that certain
individual Eligible Employees do not receive actual notice, if the Board or the
Compensation Committee at the direction of the Board makes reasonable, good
faith efforts as provided in the preceding sentence.

VIII. Arbitration

Any dispute or controversy arising under or in connection with this Plan shall
be resolved exclusively by binding arbitration. This arbitration shall be held
in [New York, NY] and shall be conducted in accordance with the Commercial
Arbitration Rules of the American Arbitration Association then in effect at the
time of the arbitration. The arbitrator shall be acceptable to both the Company
and the Eligible Employee. If the parties cannot agree on an acceptable
arbitrator, the dispute shall be decided by a panel of three arbitrators, one
appointed by each of the parties and the third appointed by the other two
arbitrators. Judgment on the award rendered in any such arbitration may be
entered in any court having jurisdiction thereof.

 

-5-



--------------------------------------------------------------------------------

IX. Withholding Taxes

The Company may withhold from any amounts payable under this Plan such federal,
state, local or other taxes as may be required to be withheld pursuant to any
applicable law or regulation.

X. Miscellaneous

A. Not Compensation For Other Benefit Plans

Any Severance received by an Eligible Employee under this Plan shall not be
counted as compensation for purposes of determining benefits under other benefit
plans, programs, policies and agreements.

B. Rights Under Other Plans

Eligible Employees will not be entitled to severance or salary continuation
benefits under any other severance or salary continuation plan, policy or
arrangement of the Company or its subsidiaries, except that an Eligible Employee
will be entitled to participate in the Broadridge Change in Control Severance
Plan for Corporate Officers (the “CIC Plan”) so long as the Eligible Employee
qualifies as a participant under the terms of the CIC Plan, as in effect from
time to time. Subject to the next sentence in this Section X.B, as provided in
Section 6.7(b) of the CIC Plan, if an Eligible Employee is due benefits or
payments under both this Plan and the CIC Plan and/or where the CIC Plan and
this Plan have inconsistent or conflicting terms and conditions, the Eligible
Employee shall receive the greater of the benefits and payments, and the more
favorable terms and conditions to the Eligible Employee, under this Plan and the
CIC Plan, determined on an item-by-item basis. Notwithstanding any provision in
the CIC Plan or this Plan to the contrary, if an Eligible Employee’s employment
terminates (i) following a Change in Control (as defined in the CIC Plan) but
prior to a “change in control event” (within the meaning of Treas. Reg.
§ 1.409A-3(i)(5)) with respect to the Company, (ii) during the third year
following a Change in Control, or (iii) prior to a Change in Control under the
circumstances described in the second sentence of Section 7.5 of the CIC Plan,
to the extent required to avoid accelerated taxation and/or additional taxes
under Section 409A of the Code, amounts payable to the Eligible Employee under
the CIC Plan, to the extent not in excess of the amount that the Eligible
Employee would have received as severance pay under this Plan had this Plan (and
not the CIC Plan) been applicable, shall be paid at the time and in the manner
provided in Section IV.B. of this Plan and the remainder, if any, shall be paid
to the Eligible Employee in accordance with Section 1.1(b) of the CIC Plan.

C. Unfunded Obligation

Any Severance provided under this Plan shall constitute an unfunded obligation
of the Company. Severance Installments paid under this Plan will be made, when
due, entirely by the Company from its general assets. This Plan shall constitute
solely an unsecured promise by the Company to provide Severance to Eligible
Employees to the extent provided herein. Nothing in this Plan shall restrict the
Company’s ability to amend, modify or terminate any other employee benefit
plans.

 

-6-



--------------------------------------------------------------------------------

D. Employment Status

The Plan is not a contract of employment, does not guarantee the Eligible
Employee employment for any specified period and does not limit the right of the
Company to terminate the employment of the Eligible Employee at any time for any
reason or no reason or to change the status of any Eligible Employee’s
employment or to change any employment policies.

E. Section Headings

The section headings contained in this Plan are included solely for convenience
of reference and shall not in any way affect the meaning of any provision of
this Plan.

F. Governing Law

The Plan and all rights under this Plan shall be governed and construed in
accordance with the laws of the State of New York without regard to the
principles of conflict of laws thereof.

G. Assignment

This Plan shall inure to the benefit of and shall be enforceable by an Eligible
Employee’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If an Eligible Employee
should die while any amount is still payable to the Eligible Employee under this
Plan had the Eligible Employee continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Plan, or as determined by the Compensation Committee, to the Eligible Employee’s
estate. An Eligible Employee’s rights under this Plan shall not otherwise be
transferable or subject to lien or attachment.

H. Section 409A

It is intended that this Plan will comply with Section 409A of the Code and any
regulations and guidelines promulgated thereunder (collectively, “Section
409A”), to the extent the Plan is subject thereto, and the Plan shall be
interpreted on a basis consistent with such intent. Notwithstanding any
provision to the contrary in this Plan, if an Eligible Employee is deemed on the
date of his or her “separation from service” (within the meaning of Treas. Reg.
Section 1.409A-1(h)) with the Company to be a “specified employee” (within the
meaning of Treas. Reg. Section 1.409A-1(i)), then with regard to any payment
that is considered deferred compensation under Section 409A payable on account
of a “separation from service” that is required to be delayed pursuant to
Section 409A(a)(2)(B) of the Code (after taking into account any applicable
exceptions to such requirement), such payment shall be made on the date that is
the earlier of (i) the expiration of the six (6)-month period measured from the
date of the Eligible Employee’s “separation from service,” or (ii) the date of
the Eligible Employee’s death (the “Delay Period”). Upon the expiration of the
Delay Period, all payments delayed pursuant to this Section X.H (whether they
would have otherwise been payable in a single sum or in installments

 

-7-



--------------------------------------------------------------------------------

in the absence of such delay) shall be paid or reimbursed to the Eligible
Employee in a lump sum and any remaining payments due under this Plan shall be
paid in accordance with the normal payment dates specified for them herein.
Notwithstanding any provision of this Plan to the contrary, for purposes of any
provision of this Plan providing for the payment of any amounts upon or
following a termination of employment that are considered deferred compensation
under Section 409A, references to the Eligible Employee’s “termination of
employment” (and corollary terms) with the Company shall be construed to refer
to the Eligible Employee’s “separation from service” (within the meaning of
Treas. Reg. Section 1.409A-1(h)) with the Company. With respect to any
reimbursement or in-kind benefit arrangements of the Company and its
subsidiaries that constitute deferred compensation for purposes of Section 409A,
except as otherwise permitted by Section 409A, the following conditions shall be
applicable: (i) the amount eligible for reimbursement, or in-kind benefits
provided, under any such arrangement in one calendar year may not affect the
amount eligible for reimbursement, or in-kind benefits to be provided, under
such arrangement in any other calendar year (except that the health and dental
plans may impose a limit on the amount that may be reimbursed or paid), (ii) any
reimbursement must be made on or before the last day of the calendar year
following the calendar year in which the expense was incurred, and (iii) the
right to reimbursement or in-kind benefits is not subject to liquidation or
exchange for another benefit. Whenever a payment under this Plan specifies a
payment period with reference to a number of days (e.g., “payment shall be made
within thirty (30) days after termination of employment”), the actual date of
payment within the specified period shall be within the sole discretion of the
Company. Whenever payments under this Plan are to be made in installments, each
such installment shall be deemed to be a separate payment for purposes of
Section 409A.

 

-8-



--------------------------------------------------------------------------------

Exhibit A

BROADRIDGE FINANCIAL SOLUTIONS, INC.

RELEASE AND RESTRICTIVE COVENANT AGREEMENT

This Release and Restrictive Covenant Agreement (the “Agreement”) is entered
into by and between                                          (the “Employee”)
and Broadridge Financial Solutions, Inc., a Delaware corporation (the
“Company”).

Except where expressly noted in this Agreement, each term defined in the
Broadridge Financial Solutions, Inc. Officer Severance Plan (the “Plan”) has the
same meaning when used in this Agreement.

I. Termination of Employment

The Employee’s employment with the Company and its subsidiaries shall terminate
on                      (the “Termination Date”) and, as of that date, the
Employee shall cease performing the Employee’s employment duties and
responsibilities and shall no longer report to work for the Company or one of
its subsidiaries. Effective on the Termination Date or such earlier date
requested in writing by the Company, the Employee will resign all officer
positions with the Company and its subsidiaries as well as his membership on all
boards of directors and committees of the Company and its subsidiaries.

II. Severance

The Employee shall receive Severance (as defined in the Plan) in accordance with
Section IV.B of the Plan. The Severance Period (as defined in the Plan) shall
end on                     , 20    . The Employee shall also be paid accrued but
unpaid wages, any earned but unpaid annual bonus for the fiscal year prior to
termination of employment and reimbursed expenses as set forth in Section IV.A
of the Plan.

III. No Other Benefits

Except as set forth in this Agreement and Section IV of the Plan, there are no
other payments or benefits due to the Employee from the Company or its
subsidiaries. The Employee acknowledges and agrees that the Company has made no
representations to the Employee as to the applicability of Section 409A of the
Code to any of the payments or benefits provided to the Employee pursuant to the
Plan or this Agreement.

IV. Release of Claims

In partial consideration of the payments described in Section IV.B. of the Plan,
to which the Employee agrees the Employee is not entitled until and unless
Employee executes (and does not revoke) this Agreement, the Employee, for and on
behalf of the Employee and the Employee’s heirs and assigns (the “Releasors”),
hereby irrevocably and unconditionally releases and forever discharges the
Company and its members, shareholders, parents, subsidiaries,

 

-9-



--------------------------------------------------------------------------------

affiliates, subsidiaries, divisions, any and all current and former directors,
officers, employees, agents, and contractors (in their capacities as such) and
their heirs and assigns, and any and all employee pension benefit or welfare
benefit plans of the Company or its subsidiaries or affiliates, including
current and former trustees and administrators of such employee pension benefit
and welfare benefit plans (collectively, the “Releasees”), from all claims,
actions, causes of action, rights, judgments, obligations, damages, charges,
accountings, demands or liabilities of whatever kind or character, in law or in
equity, whether known or unknown, (collectively, the “Claims”) which may have
existed or which may now exist from the beginning of time to the date of this
Agreement, including, without limitation, any Claims the Releasors may have
arising from or relating to the Employee’s employment, hiring or entering into
employment or termination from employment with the Company, its subsidiaries or
affiliates or relating to any agreement between the Employee and the Company,
its subsidiaries or affiliates, and any Claims the Releasors may have under: the
Civil Rights Act of 1964, as amended, and the Civil Rights Act of 1991 (which
prohibit discrimination in employment based upon race, color, sex, religion and
national origin); the Americans with Disabilities Act of 1990, as amended, and
the Rehabilitation Act of 1973 (which prohibit discrimination based upon
disability); the Family and Medical Leave Act of 1993 (which prohibits
discrimination based on requesting or taking a family or medical leave);
Section 1981 of the Civil Rights Act of 1866 (which prohibits discrimination
based upon race); Section 1985(3) of the Civil Rights Act of 1871 (which
prohibits conspiracies to discriminate); the Employee Retirement Income Security
Act of 1974, as amended (which governs employee benefits); any other federal,
state, local or foreign laws against discrimination; or any other federal,
state, local or foreign statute, or common law relating to employment, wages,
hours, or any other terms and conditions of employment. This includes a release
by the Releasors of any Claims for wrongful discharge, breach of contract, torts
or any other Claims in any way related to the Employee’s employment with, hiring
by or termination from the Company, its subsidiaries or affiliates. This release
also includes a release of any Claims for age discrimination under the Age
Discrimination in Employment Act of 1967, as amended by the Older Workers’
Benefit Protection Act and the applicable rules and regulations promulgated
thereunder (“ADEA”). The ADEA requires that the Employee be advised to consult
with an attorney before the Employee waives any claim under ADEA. This release
does not release the Company from any obligations due to the Employee under this
Agreement, and the Employee is not waiving any right of indemnification he may
have under the Company’s charter documents and applicable law or the right to
coverage under any directors & officers liability insurance maintained by the
Company. In addition, the Employee waives any claim to reinstatement or
re-employment with the Company or its subsidiaries, and the Employee agrees not
to bring any claim based upon the failure or refusal of the Company or any of
its subsidiaries to employ the Employee hereafter.

V. Proceedings

The Employee acknowledges that the Employee has not filed any complaint, charge,
claim or proceeding against any of the Releasees before any local, state or
federal agency, court or other body (each individually a “Proceeding”). The
Employee represents that the Employee is not aware of any basis on which such a
Proceeding could reasonably be instituted. By signing this Agreement the
Employee: (a) acknowledges that the Employee shall not initiate or cause to be
initiated on his or her behalf any Proceeding and shall not participate in any
Proceeding, in

 

-10-



--------------------------------------------------------------------------------

each case, except as required by law; (b) waives any right Employee may have to
benefit in any manner from any relief (whether monetary or otherwise) arising
out of any Proceeding, including any Proceeding conducted by the Equal
Employment Opportunity Commission (“EEOC”); and (c) acknowledges that the
Employee shall be limiting the availability of certain remedies that the
Employee may have against the Company and limiting also the Employee’s ability
to pursue certain claims against the Releasees. Notwithstanding the above,
nothing in Section V of this Agreement shall prevent the Employee from:
(x) initiating or causing to be initiated on his or her behalf any complaint,
charge, claim or proceeding against the Company before any local, state or
federal agency, court or other body challenging the validity of the waiver of
his or her claims under the ADEA contained in Section IV of this Agreement (but
no other portion of such waiver), or (y) initiating or participating in an
investigation or proceeding conducted by the EEOC.

VI. Time to Consider

The payments and benefits payable to the Employee under this Agreement include
consideration provided to Employee over and above anything of value to which the
Employee already is entitled. The Employee acknowledges that the Employee has
been advised that the Employee has [21] days from the date of the Employee’s
receipt of this Agreement to consider all the provisions of this Agreement.

THE EMPLOYEE FURTHER ACKNOWLEDGES THAT THE EMPLOYEE HAS READ THIS AGREEMENT
CAREFULLY, HAS BEEN ADVISED BY THE COMPANY TO CONSULT AN ATTORNEY, AND FULLY
UNDERSTANDS THAT BY SIGNING BELOW THE EMPLOYEE IS GIVING UP CERTAIN RIGHTS WHICH
THE EMPLOYEE MAY HAVE TO SUE OR ASSERT A CLAIM AGAINST ANY OF THE RELEASEES, AS
DESCRIBED IN SECTION IV OF THIS AGREEMENT AND THE OTHER PROVISIONS HEREOF. THE
EMPLOYEE ACKNOWLEDGES THAT THE EMPLOYEE HAS NOT BEEN FORCED OR PRESSURED IN ANY
MANNER WHATSOEVER TO SIGN THIS AGREEMENT, AND THE EMPLOYEE AGREES TO ALL OF ITS
TERMS VOLUNTARILY.

VII. Revocation

The Employee hereby acknowledges and understands that the Employee shall have
seven days from the date of the Employee’s execution of this Agreement to revoke
this Agreement (including, without limitation, any and all claims arising under
the ADEA) by providing written notice of revocation delivered to the Plan
Administrator no later than 5:00 p.m. on the seventh day after the Employee has
signed the Agreement. Neither the Company nor any other person is obligated to
provide any benefits to the Employee pursuant to Section IV of the Plan until
eight days have passed since the Employee’s signing of this Agreement without
the Employee having revoked this Agreement. If the Employee revokes this
Agreement pursuant to this Section, the Employee shall be deemed not to have
accepted the terms of this Agreement, and no action shall be required of the
Company under any section of this Agreement.

 

-11-



--------------------------------------------------------------------------------

VIII. No Admission

This Agreement does not constitute an admission of liability or wrongdoing of
any kind by the Employee or the Company.

IX. Restrictive Covenants

During the Employee’s employment with the Company or one of its subsidiaries,
the Employee participated in policy decisions and had access to the confidential
information and trade secrets of the Company and its subsidiaries which
constitute valuable, highly confidential, special and unique property of the
Company and its subsidiaries. The Employee agrees as follows:

A. Noncompetition

During the Severance Period, the Employee will not, directly or indirectly,
become or be interested in, employed by, or associated with in any capacity, any
person, corporation, partnership or other entity whatsoever (a “Person”) engaged
in any aspect of the Company’s or its subsidiaries’ businesses or businesses the
Company or any of its subsidiaries has formal plans to enter on the Termination
Date, in a capacity which is the same or similar to any capacity in which the
Employee was involved during the last two years of his or her employment with
the Company or any of its subsidiaries. The restrictions set forth in this
Section IX.A shall apply only to the business or businesses that the Company or
any of its subsidiaries is engaged in or has formal plans to enter with which
the Employee was involved. After the Termination Date, however, nothing shall
prevent the Employee from owning, as an inactive investor, securities of any
competitor of the Company or any of its subsidiaries which are listed on a
national securities exchange. Furthermore, after the Termination Date, the
Employee may become employed in a separate, autonomous division of a
corporation, provided such division is not a competitor of the Company or any of
its subsidiaries.

B. Confidentiality/Return of Materials

During and after his or her employment by the Company or one of its
subsidiaries, the Employee will not use, or disclose to any Person any
confidential information, trade secrets or proprietary information of the
Company or its subsidiaries, its vendors, licensors, marketing partners or
clients, learned by the Employee during his or her employment and/or any of the
names and addresses of clients of the Company or any of its subsidiaries. The
Employee acknowledges that he or she is prohibited from taking any confidential,
proprietary or other materials or property of the Company or its subsidiaries
upon termination of employment. Upon termination of employment, the Employee
shall return all materials of the Company and its subsidiaries (including,
without limitation, all memoranda and notes containing the names, addresses
and/or needs of clients of the Company or any of its subsidiaries and bona fide
prospective clients) in the Employee’s possession or over which the Employee
exercises control, regardless of whether such materials were prepared by the
Company, any of its subsidiaries, the Employee or a third party.

 

-12-



--------------------------------------------------------------------------------

C. Nonsolicitation of Clients

During the Severance Period, the Employee shall not, on the Employee’s behalf or
on behalf of any Person, directly or indirectly, solicit, contact, call upon,
communicate with or attempt to communicate with any Person which was a client or
a bona fide prospective client of the Company or any of its subsidiaries before
the Termination Date to sell (license or lease) any software or service
competitive or potentially competitive with any software or services sold,
licensed, leased, provided or under development by the Company or any of its
subsidiaries during the two-year period prior to the Termination Date, provided
that the restrictions set forth in this Section IX.C shall only apply to clients
or bona fide prospective clients of businesses of the Company or any of its
subsidiaries with which the Employee was involved.

D. Nonsolicitation of Employees

During the Severance Period, the Employee will not, directly or indirectly,
(i) hire, contract with, solicit, or encourage any employee to leave the employ
of the Company or any of its subsidiaries, or (ii) hire or contract with any
former employee of the Company or any of its subsidiaries within one year after
the date such person ceases to be an employee of the Company and its
subsidiaries.

E. Work Product

The Employee understands and acknowledges that the Company shall have the sole
and exclusive rights to anything relating to its actual or prospective business
which the Employee conceived or worked on, either in whole or in part, while
employed by the Company or one of its subsidiaries and that all such work
product may be property of the Company as “works for hire” under federal
copyright law and may also constitute confidential and proprietary information
of the Company. Accordingly, the Employee:

 

  (a) will promptly and fully disclose all such items to the Company and will
not disclose such items to any other person or entity without the Company’s
consent;

 

  (b) will maintain on the Company’s behalf and surrender to the Company upon
termination of employment appropriate written records regarding all such items;

 

  (c) will, but without personal expense, fully cooperate with the Company,
execute all papers and perform all acts requested by the Company to establish,
confirm or protect its exclusive rights in such items or to enable it to
transfer legal title to such items, together with any patents that may be
issued;

 

  (d) will, but without personal expense, provide such information and true
testimony as the Company may request regarding such items including, without
limitation, items which the Employee neither conceived nor worked on but
regarding which the Employee has knowledge because of the Employee’s employment
with the Company or one of its subsidiaries;

 

-13-



--------------------------------------------------------------------------------

  (e) hereby assigns to the Company, its successors and assigns, exclusive
right, title and interest in and to all such items, including any patents which
have been or may be issued; and

 

  (f) states that only such items in which the Employee personally holds or
claims an interest and which are not subject to this Agreement are listed on the
Ownership Schedule attached hereto. The absence of an Ownership Schedule means
that no such items exist.

F. Restrictions Reasonable

It is expressly understood and agreed that, although the Employee and the
Company consider the restrictions contained in this Section IX to be reasonable,
if a judicial determination is made by a court of competent jurisdiction that
the time or territory or any other restriction contained in this Section IX or
elsewhere in this Agreement is an unenforceable restriction against the
Employee, the provisions of the Agreement shall not be rendered void but shall
be deemed amended to apply as to such maximum time and territory and to such
maximum extent as such court may judicially determine or indicate to be
enforceable. Alternatively, if any court of competent jurisdiction finds that
any restriction contained in this Agreement is unenforceable, and such
restriction cannot be amended so as to make it enforceable, such finding shall
not affect the enforceability of any of the other restrictions contained herein.

G. Nondisparagement

The Employee agrees (whether during or after the Employee’s employment with the
Company or one of its subsidiaries) not to issue, circulate, publish or utter
any false or disparaging statements, remarks or rumors about the Company or its
subsidiaries or the officers, directors or managers of the Company or its
subsidiaries other than to the extent reasonably necessary in order to respond
in a truthful and appropriate manner to any legal process or give truthful and
appropriate testimony in a legal or regulatory proceeding.

H. Code of Conduct

The Employee agrees to abide by all of the terms of the Company’s Code of
Business Conduct and Ethics1 that continue to apply after termination of
employment.

I. Cooperation

The Employee agrees to cooperate: (a) with the Company to provide information or
other assistance relating to existing business operations or activities of the
Company during the

 

1 

Insert “and the Code of Ethics for the Principal Executive Officer and Senior
Financial Officers” if applicable to the Employee.

 

-14-



--------------------------------------------------------------------------------

Severance Period; and (b) with the Company in connection with any litigation or
regulatory matters in which the Employee may have relevant knowledge or
information. This cooperation shall include, without limitation, the following:
(x) to meet and confer, at a time mutually convenient to the Employee and the
Company, with the Company’s designated in-house or outside attorneys for trial
preparation purposes, including answering questions, explaining factual
situations, preparing to testify, or appearing for deposition; (y) to appear for
trial and give truthful trial testimony without the need to serve a subpoena for
such appearance and testimony; and (z) to give truthful sworn statements to the
Company’s attorneys upon their request and, for purposes of any deposition or
trial testimony, to adopt the Company’s attorneys as the Employee’s own
(provided that there is no conflict of interest that would disqualify the
attorneys from representing the Employee), and to accept their record
instructions at deposition. The Company agrees to reimburse the Employee for
reasonable out-of-pocket expenses necessarily incurred by the Employee in
connection with the cooperation set forth in this Section IX. I.

X. Enforcement

If at any time (a) the Employee breaches any of the provisions of this Agreement
or (b) the Plan Administrator of the Plan determines that grounds existed, on or
prior to the Termination Date, including prior to the Effective Date of the
Plan, for the Company to terminate the Employee’s employment for “Cause” (as
defined in the Plan), (y) no further payments or benefits shall be due to the
Employee under this Agreement and/or the Plan; and (z) the Employee shall be
obligated to repay to the Company, immediately and in a cash lump sum, the
amount of any Severance previously received by the Employee under this Agreement
and/or the Plan (which shall, for the avoidance of doubt, be calculated on a
pre-tax basis); provided that the Employee shall in all events be entitled to
receive accrued but unpaid wages, any earned but unpaid annual bonus and expense
reimbursement as set forth in Section IV.A of the Plan.

The Employee acknowledges and agrees that the Company’s remedies at law for a
breach or threatened breach of any of the provisions of Sections IX. of this
Agreement would be inadequate, and, in recognition of this fact, the Employee
agrees that, in the event of such a breach or threatened breach, in addition to
any remedies at law, the Company, without posting any bond, shall be entitled to
obtain equitable relief in the form of specific performance, temporary
restraining order, temporary or permanent injunction or any other equitable
remedy which may then be available. In addition, the Company shall be entitled
to immediately cease paying any amounts remaining due or providing any benefits
to the Employee pursuant to Section IV of the Plan upon a determination by the
“Plan Administrator” (as defined in the Plan) that the Employee has violated any
provision of Section IX of this Agreement, subject to payment of all such
amounts upon a final determination, in accordance with Section XI.E below, that
the Employee had not violated Section IX of this Agreement.

XI. General Provisions

A. No Waiver; Severability

A failure of the Company or any of the Releasees to insist on strict compliance
with any provision of this Agreement shall not be deemed a waiver of such
provision or any other

 

-15-



--------------------------------------------------------------------------------

provision hereof. If any provision of this Agreement is determined to be so
broad as to be unenforceable, such provision shall be interpreted to be only so
broad as is enforceable, and in the event that any provision is determined to be
entirely unenforceable, such provision shall be deemed severable, such that all
other provisions of this Agreement shall remain valid and binding upon the
Employee and the Releasees.

B. Governing Law

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE WHOLLY PERFORMED
WITHIN THAT STATE, WITHOUT REGARD TO ITS CONFLICT OF LAWS PROVISIONS OR THE
CONFLICT OF LAWS PROVISIONS OF ANY OTHER JURISDICTION WHICH WOULD CAUSE THE
APPLICATION OF ANY LAW OTHER THAN THAT OF THE STATE OF NEW YORK.

C. Entire Agreement/Counterparts

This Agreement constitutes the entire understanding and agreement between the
Company and the Employee with regard to all matters herein and supersedes any
other agreements between the Company and the Employee relating to noncompetition
and nonsolicitation of clients and employees. There are no other agreements,
conditions, or representations, oral or written, express or implied, with regard
thereto. This Agreement may be amended only in writing, signed by the parties
hereto. This Agreement may be signed in counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.

D. Notice

For the purpose of this Agreement, notices and all other communications provided
for in this Agreement shall be in writing and shall be deemed to have been duly
given if delivered: (a) personally; (b) by overnight courier service; (c) by
facsimile transmission; or (d) by United States registered mail, return receipt
requested, postage prepaid, addressed to the respective addresses, as set forth
below, or to such other address as either party may have furnished to the other
in writing in accordance herewith; provided that notice of change of address
shall be effective only upon receipt. Notices shall be deemed given as follows:
(x) notices sent by personal delivery or overnight courier shall be deemed given
when delivered; (y) notices sent by facsimile transmission shall be deemed given
upon the sender’s receipt of confirmation of complete transmission; and
(z) notices sent by United States registered mail shall be deemed given two days
after the date of deposit in the United States mail.

If to the Employee:

To the address as shall most currently appear on the records of the Company.

 

-16-



--------------------------------------------------------------------------------

If to the Company to:

 

Broadridge Financial Solutions, Inc. 1981 Marcus Avenue Lake Success, NY 11042

 

Fax:  

 

    Attn:  

 

   

E. Arbitration

Any dispute or controversy arising under or in connection with this Agreement
shall be resolved exclusively by binding arbitration. This arbitration shall be
held in New York, NY and shall be conducted in accordance with the Commercial
Arbitration Rules of the American Arbitration Association then in effect at the
time of the arbitration. The arbitrator shall be acceptable to both the Company
and the Employee. If the parties cannot agree on an acceptable arbitrator, the
dispute shall be decided by a panel of three arbitrators, one appointed by each
of the parties and the third appointed by the other two arbitrators. Judgment on
the award rendered in any such arbitration may be entered in any court having
jurisdiction thereof.

[Remainder of page intentionally left blank]

 

-17-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement.

EMPLOYEE

 

By:  

 

  Name:   Title:   Date:

BROADRIDGE FINANCIAL SOLUTIONS, INC.

 

By:  

 

  Name:   Title:   Date: